Order entered April 13, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01231-CR

                           JOHNNY CARLOS FLORES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1470989-N

                                            ORDER
         The Court GRANTS appellant’s motion for extension of time to file appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                      /s/   ADA BROWN
                                                            JUSTICE